Green, Judge,
concurring in the result:
I concur in the result but wish to add some observations.
I think the act before the court upon which the suit is based is perfectly clear and plain. The words mean just exactly what they say and can properly be construed no other way. The word “emoluments,” as defined by the dictionary and as applied by the courts, would include the privileges and benefits given to retired officers and it makes the meaning of the statute clear and definite. In the case of Long v. United States, No. 43642, decided this day, (93 C. Cls. 544) the majority opinion holds that under the contention of the defendant the plaintiff would get nothing in the way of allowances and no meaning whatever would be ascribed to the word used because retired officers get nothing at all in the way of allowances. I think the act under consideration requires no special construction but merely should be taken just as it reads.
I am authorized to say that Chief Justice Whaley concurs in the above observations.